DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: backing member in claims 12-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant’s disclosure as originally filed recites a plurality of structural limitations that can provide the function of a backing member such as fabric backing; resin; foam; screen mesh and woven fiberglass fabric (see applicant’s disclosure as originally filed paragraphs [00100] through [00121]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Teodorovich (US 7,115,172 B1) in view of Hahn (DE 10 2016 005 047.0), as provided by (US 2019/0054591 A1) as an English language equivalent, and evidenced by Trerice (US 2,282,550).

Claim 12:
Teodorovich discloses a method of smoothing asperities in the surface of a workpiece (burnishing) of given hardness (abstract), comprising;
affixing a plurality of smooth-surfaced burnishing members (150, 152, 154, 156, 156, 160, 164 or 186, 188) to a backing member (180 or 190), said backing member (180 or 190) being sufficiently rigid to keep said burnishing members (150, 152, 154, 156, 156, 160, 164 or 186, 188) in their respective positions when urged against a workpiece (figs. 1-5, col. 5, lines 21-27 and lines 39-46; and col. 7, lines 13-20);
urging the plurality of burnishing members (150, 152, 154, 156, 156, 160, 164 or 186, 188) against the surface of the workpiece with a force sufficient to deform asperities in the surface of the workpiece (claim 1, col. 8, lines 22-25); and
moving (oscillating motion) the plurality of burnishing members (150, 152, 154, 156, 156, 160, 164 or 186, 188) with respect to the surface of the workpiece while urging the plurality of burnishing members (150, 152, 154, 156, 156, 160, 164 or 186, 188) thereagainst (col. 4, lines 24-31);
whereby asperities in the surface of the workpiece are smoothed (glossy finish) by plastic deformation without removal of material therefrom (burnishing) (col. 4, lines 24-31).
Teodorovich fails to disclose the material of said burnishing members being harder than the material of the workpiece.  Instead, Teodorovich discloses a burnishing process.  Hahn discloses a method of burnishing a workpiece (para [0003]) comprising moving a burnishing tool with respect to a workpiece while urging (contacting under pressure) the burnishing member against the surface of the workpiece to thereby smooth asperities in the surface of the workpiece by plastic deformation without removal of material therefrom (page 1, para [0003]); wherein the material of said burnishing members being harder than the material of the workpiece (page 1, para [0004]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to fabricate the burnishing members of Teodorovich from material that is harder than the workpiece of Teodorovich as taught by Hahn since it was well-known and understood that burnishing tools are hardened so as to be considerably harder than the material upon which they are to operate, as evidenced by Trerice (Trerice, page 2, col. 2, lines 29-32). See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.  The results would have been predictable because all prior art references are drawn to methods of burnishing workpieces.

Claim 14:
Teodorovich in view of Hahn and Trerice renders obvious the method of claim 12, wherein the material of said plurality of smooth-surfaced burnishing members (Teodorovich, 150, 152, 154, 156, 156, 160, 164 or 186, 188) is metal (Teodorovich, figs. 1-5, col. 5, lines 21-29).

Claim 15:
Teodorovich in view of Hahn and Trerice renders obvious the method of claim 12, wherein the material of said backing member (Teodorovich, 180 or 190) is metal (Teodorovich, figs. 1-5, col. 5, lines 21-29).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Teodorovich in view of Hahn and Trerice as applied to claim 12 above, and further in view of Dobbs (US 2005/0158227 A1).

Claim 13:
Teodorovich in view of Hahn and Trerice renders obvious the method of claim 12, wherein said plurality of smooth-surface burnishing members (Teodorovich, 150, 152, 154, 156, 156, 160, 164 or 186, 188) have a flat surface for adhesive bonding to said backing member (Teodorovich, figs. 1-5, col. 5, lines 21-27 and col. 7, lines 13-20).
Teodorovich in view of Hahn and Trerice fails to disclose the plurality of smooth-surfaced burnishing members are semi-spherical in shape.  Instead, Teodorovich in view of Hahn and Trerice teaches cylindrical burnishing members.  Dobbs discloses small grinding media used for polishing, burnishing and deburring (page 2, para [0013]) wherein the small grinding media is semi-spherical in shape (page 1, para [0010]).  Dobbs further discloses the small grinding media for workpiece burnishing may vary greatly in shape, including spherical, semi-spherical, oblate spherical, cylindrical, diagonal, rods, other shapes as well as irregular natural shapes such as grains and sand (page 1, para [0010]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have swapped the semi-spherical shaped burnishing members of Dobbs for the cylindrical shaped burnishing members of Teodorovich in view of Hahn and Trerice since it was known that semi-spherical shaped members and cylindrical shaped members are analogues for burnishing members for burnishing workpieces (Dobbs, page 1, para [0010]).  See MPEP § 2143 B which describes the prima facie obviousness of simple substitution of one known element for another to obtain predictable results. The results would have been predictable because all prior art references are drawn to burnishing workpieces.

Response to Arguments
Applicant's arguments filed 14 June 2022 have been fully considered but they are not persuasive.
On page 1, applicant argues the nonobviousness rejections are improper because the instant application was given to the abrasives art unit; and, the Office could not understand how one can finish a surface with something that looks like abrasive paper or cloth, but does not cut.  Examiner disagrees.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
On page 2, applicant further argues the nonobviousness rejections are improper because the prior art reference attributed to Teodorovich does not deform a plastic surface, but to fracture, remove and/or press into the surface, small crystal-like elements at the surface of a brittle, non-plastic material and therefore a practitioner would not be interpreting “burnishing” as Teodorovich defines it.  Examiner disagrees.  Applicant as provided no evidence for the examiner to considered applicant’s arguments.  Teodorovich does not disclose or fairly suggest a lack of plastic deformation; fracturing, removing or pressing crystal-like elements as argued.  Applicant has provided no specific passages, recitations; and/or drawings of Teodorovich which would suggest Teodorovich defines burnishing outside of the ordinary, customary and well-known meaning of the term burnishing.  Teodorovich discloses a burnishing tool for burnishing operations consistent with applicant’s claimed invention.
On page 2 bridging page 3, applicant argues Teodorovich is different (non-analogous) to prior art references attributed to Hahn, Trerice, Budet and Miyauchi.  Examiner disagrees.  A prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, all prior art references cited by the examiner are both 1) in the applicant’s field of endeavor; and, 2) are reasonably pertinent to the particular problem with which the applicant was concerned – namely smoothing asperities in the surface of a workpiece of a given hardness.
On page 3, applicant further argues the difference between the prior art of record and the claimed invention is that the claimed invention comprises multiple burnisher elements that are affixed with adhesives to a backer member yielding tools that appear similar to well known abrasive sheets, wheels and similar tools and therefore the instant invention must be cutting the workpiece surface.  Examiner disagrees.  Applicant has provided no evidence for the examiner to consider that the prior art of record implements “cutting the workpiece surface” rather than performing a burnishing operation as claimed.  As recited above, the prior art of record explicitly recites burnishing tools for burnishing operations.

SCALE
On page 3, applicant further argues the obviousness rejections are improper because the burnishing elements in Hahn and Trerice are non-analogous to Teodorovich.  Examiner disagrees.  A prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, all prior art references cited by the examiner are both 1) in the applicant’s field of endeavor; and, 2) are reasonably pertinent to the particular problem with which the applicant was concerned – namely smoothing asperities in the surface of a workpiece of a given hardness.
PRESSURE
On page 4, applicant further argues the obviousness rejections are improper because pressure or force elements discussed in Hahn and Trerice are non-analogous to Teodorovich.  Examiner disagrees.  A prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, all prior art references cited by the examiner are both 1) in the applicant’s field of endeavor; and, 2) are reasonably pertinent to the particular problem with which the applicant was concerned – namely smoothing asperities in the surface of a workpiece of a given hardness.
On page 4, applicant further argues the application is in condition for allowance because “searching today for ‘burnishing paper’ and my other embodiments at major manufacturers yields only cutters that claim to ‘burnish’, but do so with fine abrasives.” and given the advantages of the claimed invention at least the commercial market would be providing these tools.  Examiner disagrees.  As recited above, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726